Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

The disclosure is objected to because of the following informalities:
In paragraph [0028] line 2, “compliance system 199” should read “compliance system 199A and 199B”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Systematic Model-Based Design and Implementation of Supervisors for Advanced Driver Assistance Systems” (korssen) in view of “Contract-Based Design of Embedded Systems Integrating Nominal Behavior and Safety” (kaiser)
With respect to claim 1, Korssen teaches A computer program product comprising a non-transitory memory of a computer system storing computer-executable code that, when executed by a processor, causes the processor to (see generally model based design method shown in FIG. 2, [page 535]; supervisor is synthesized automatically using appropriate SCT tools, [page 534 col 2 paragraph 2 lines 9-10]; the tools includes CIF 3 code-generator and Matlab/Simulink models, [page 537 col 2 paragraph 6 lines 1-6]; synthesis is occurring on a computer using memory, [page 543 col 1 paragraph 4 lines 1-3]): execute a first simulation based on a vehicle design that includes a first feature (hybrid model is used for simulation, [page 535 col 1 paragraph 1 bullet 2 line 4]); extract, from the first simulation, a first logic of the first feature (specification is translated into a set of formal requirements, [page 535 col 1 paragraph 1 bullet 2 lines 6-7]; if test case reveals imperfections step 2 and 3 can be partly repeated, [page 535 paragraph 1 bullet 4 lines 5-8]); modify the vehicle design to include a second feature wherein modifying the vehicle design generates a modified vehicle design; (additional components expand the system functionality, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]; for example adding an ADAS for lane changing, [page 540 col 2 paragraph 2 lines 1-7]), execute a second simulation based on the modified vehicle design (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating simulation step, [page 535 col 1 paragraph 1 bullet 4 lines 10-11]); extract, from the second simulation, a second logic of the second feature (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating step 2 of translating specification into formal requirements and if test cases reveal imperfections re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
Korssen does not teach the first feature is an OEM feature, the first logic is OEM temporal logic, the second feature is a third-party feature, the second logic is third-party temporal logic, or determine, based on the third-party temporal logic and the OEM temporal logic, an indication of whether the third-party feature is compliant with the OEM feature in the vehicle design.
However, Kaiser teaches the first feature is an OEM feature (components are re-used from past projects that OEMs have built solutions for, [page 78 paragraph 2 lines 3-5]; these components are OEM features because they are originally created by a system architect with omniscient behavior and then re-used in a "planned extension" of the project, [page 78 paragraph 2 lines 1-7]; see also section on re-use [page 67 paragraph 4 bullet 2 lines 1-3]), the first logic is OEM temporal logic (transfer from interface contract to component contract in first iteration, [page 78 paragraph 2 lines 9-12]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]), the second feature is a third-party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]), the second logic is third-party temporal logic (transfer from interface contract to component contract in multiple iterations, [page 78 paragraph 2 lines 9-10]; contracts are third-party contracts because they are created based on components bought off the shelf, [page 78 paragraph 2 line 3]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]), or determine, based on the third-party temporal logic and the OEM temporal logic, an indication of whether the third-party feature is compliant with the OEM feature in the vehicle design (rather than re-validate the entire system, validate new components that fit old contracts, [page 70 paragraph 1 lines 16-22]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; formal logic for validating global contract from local contracts is provided in section 2.2. [page 71 paragraphs 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except that some of the steps are with respect to an OEM and are steps are with respect to a third party, and finally how the OEM temporal logic and third-party temporal logic may be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Korssen in view of Kaiser teaches all of the limitations of claim 1, as noted above. Korssen further teaches wherein the vehicle design includes a design for an autonomous vehicle (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 3, Korssen in view of Kaiser teaches all of the limitations of claim 1, as noted above. Korssen further teaches wherein the first simulation includes a first virtualized version of a vehicle consistent with the vehicle design, and the second simulation includes a second virtualized version of the vehicle consistent with the modified vehicle design (hybrid simulation model includes all objects related to vehicle system including predecessor vehicle, [page 540 col 2 paragraph 10 lines 1-7]; see also the design method that refers to (re-) designing  after validating first supervisor through simulation and adding additional components, [page 535 col 1 paragraph 1 bullet 4 lines 8-13]).

With respect to claim 4, Korssen in view of Kaiser teaches all of the limitations of claim 1, as noted above. Korssen further teaches wherein the second feature includes a component of a vehicle whose design is described by the vehicle design (see FIG. 10, [page 538]; additional control functionalities are added, the requirement specifications may have to be changed due to inter-component dependencies, [page 540 col 2 paragraph 2 lines 2-4]).
Korrsen does not teach that the second feature is a third party feature. However, Kaiser teaches  that the second feature is a third party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Korssen teaches modifying a vehicle design to include a feature, wherein the modifying the vehicle design generates a modified vehicle (additional components expand the system functionality, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); executing a simulation based on the modified vehicle design (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating simulation step, [page 535 col 1 paragraph 1 bullet 4 lines 10-11]); extracting, from the simulation, a logic of the feature (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating step 2 of translating specification into formal requirements and if test cases reveal imperfections re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); and determining, based on the logic, an indication of whether the feature is compliant with the vehicle design (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
Korssen does not teach the feature is a third-party feature or the logic is third-party temporal logic.
However, Kaiser teaches the feature is a third-party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]); and the logic is third-party temporal logic  (transfer from interface contract to component contract in multiple iterations, [page 78 paragraph 2 lines 9-10]; contracts are third-party contracts because they are created based on components bought off the shelf, [page 78 paragraph 2 line 3]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except for the steps being with respect to a third party feature and third-party temporal logic, and finally how the third-party temporal logic can be used to determine an indication whether the third-party feature is compliant. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 6, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein the vehicle design includes a design for an autonomous vehicle (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

	With respect to claim 7, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein the simulation includes a virtualized version of a vehicle consistent with the modified vehicle design (hybrid simulation model includes all objects related to vehicle system including predecessor vehicle, [page 540 col 2 paragraph 10 lines 1-7]; see also the design method that refers to (re-) designing  after validating first supervisor through simulation and adding additional components, [page 535 col 1 paragraph 1 bullet 4 lines 8-13]).

	With respect to claim 8, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein the third-party feature includes a component of a vehicle whose design is described by the vehicle design (see FIG. 10, [page 538]; additional control functionalities are added, the requirement specifications may have to be changed due to inter-component dependencies, [page 540 col 2 paragraph 2 lines 2-4]).
Korrsen does not teach that the feature is a third party feature. However, Kaiser teaches  that the second feature is a third party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except for the steps being with respect to a third party feature and third-party temporal logic, and finally how the third-party temporal logic can be used to determine an indication whether the third-party feature is compliant. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Korssen in view of Kaiser teaches all of the limitations of claim 8, as noted above. Korssen further teaches wherein the component includes an Advanced Driver Assistance System (ADAS for lane changing, [page 540 col 2 paragraph 2 line 5]).

With respect to claim 10, Korssen in view of Kaiser teaches all of the limitations of claim 8, as noted above. Korssen further teaches wherein the component includes a vehicle safety system (CC/ACC vehicle system includes safety standards such as low-level CC controller deactivates when brake is pressed or when driver has overtaken the control by a throttle overrule for longer than 3 minutes, [page 538 col 1 paragraph 4 line 10]-[page 538 col 2 paragraph 1 line 3]).

With respect to claim 11, Korssen in view of Kaiser teaches all of the limitations of claim 8, as noted above. Korssen further teaches wherein the component includes an autonomous driving system (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 12, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein determining, based on the third-party temporal logic, the indication of whether the third-party feature is compliant with the vehicle design comprises (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
However, Korssen does not teach determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature.
However, Kaiser teaches determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature (rather than re-validate the entire system, validate new components that fit old contracts, [page 70 paragraph 1 lines 16-22]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; formal logic for validating global contract from local contracts is provided in section 2.2. [page 71 paragraphs 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 13, Korssen teaches  A system comprising: a computer system including a non-transitory memory storing computer code which, when executed by the computer system, causes the computer system to (see generally model based design method shown in FIG. 2, [page 535]; supervisor is synthesized automatically using appropriate SCT tools, [page 534 col 2 paragraph 2 lines 9-10]; the tools includes CIF 3 code-generator and Matlab/Simulink models, [page 537 col 2 paragraph 6 lines 1-6]; synthesis is occurring on a computer using memory, [page 543 col 1 paragraph 4 lines 1-3]): modify a vehicle design to include a feature, wherein the modifying the vehicle design generates a modified vehicle (additional components expand the system functionality, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); execute a simulation based on the modified vehicle design (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating simulation step, [page 535 col 1 paragraph 1 bullet 4 lines 10-11]); extract, from the simulation, a logic of the feature (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating step 2 of translating specification into formal requirements and if test cases reveal imperfections re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); and determine, based on the logic, an indication of whether the feature is compliant with the vehicle design (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
Korssen does not teach the feature is a third-party feature or the logic is third-party temporal logic.
However, Kaiser teaches the feature is a third-party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]); and the logic is third-party temporal logic  (transfer from interface contract to component contract in multiple iterations, [page 78 paragraph 2 lines 9-10]; contracts are third-party contracts because they are created based on components bought off the shelf, [page 78 paragraph 2 line 3]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except for the steps being with respect to a third party feature and third-party temporal logic, and finally how the third-party temporal logic can be used to determine an indication whether the third-party feature is compliant. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein the vehicle design includes a design for an autonomous vehicle (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 15, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein the simulation includes a first virtualized version of a vehicle consistent with the vehicle design (hybrid simulation model includes all objects related to vehicle system including predecessor vehicle, [page 540 col 2 paragraph 10 lines 1-7]; see also the design method that refers to (re-) designing  after validating first supervisor through simulation and adding additional components, [page 535 col 1 paragraph 1 bullet 4 lines 8-13]).

With respect to claim 16, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein the third-party feature includes a component of a vehicle whose design is described by the vehicle design (see FIG. 10, [page 538]; additional control functionalities are added, the requirement specifications may have to be changed due to inter-component dependencies, [page 540 col 2 paragraph 2 lines 2-4]).
Korrsen does not teach that the feature is a third party feature. However, Kaiser teaches  that the second feature is a third party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 17, Korssen in view of Kaiser teaches all of the limitations of claim 16, as noted above. Korssen further teaches wherein the component includes an Advanced Driver Assistance System (ADAS for lane changing, [page 540 col 2 paragraph 2 line 5]).

With respect to claim 18, Korssen in view of Kaiser teaches all of the limitations of claim 16, as noted above. Korssen further teaches wherein the component includes a vehicle safety system (CC/ACC vehicle system includes safety standards such as low-level CC controller deactivates when brake is pressed or when driver has overtaken the control by a throttle overrule for longer than 3 minutes, [page 538 col 1 paragraph 4 line 10]-[page 538 col 2 paragraph 1 line 3]).

With respect to claim 19, Korssen in view of Kaiser teaches all of the limitations of claim 16, as noted above. Korssen further teaches wherein the component includes an autonomous driving system (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 20, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein to determine, based on the third-party temporal logic, the indication of whether the third-party feature is compliant with the vehicle design at least by (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
However, Korssen does not teach determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature.
However, Kaiser teaches determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature (rather than re-validate the entire system, validate new components that fit old contracts, [page 70 paragraph 1 lines 16-22]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; formal logic for validating global contract from local contracts is provided in section 2.2. [page 71 paragraphs 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korrsen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2014/0109036 A1 (Desmukh) – describes first steps of claim 1 - simulating the closed loop control system, [0004] line 4; determining candidate requirement, [0004] lines 5-6.
“Assertion-based monitoring in practice – Checking correctness of an automotive sensor” interface (Nguyen) – Examiner notes this reference was filed in an IDS. At the dashed gray line on the top of FIG. 2, tier-1/OEMs partition requirements and give design specification to tier-2, and Tier-2 as Infineon, a third party supplier, which then goes through the rest of the activities of modeling, simulation, and verification/validation activities. Bug fixes involve adaption/modification which causes the process to iterate, [page 42]; detailed description of signal temporal logic provided in section 3, [page 43].
“Monitor Based Oracles for Cyber-Physical System Testing” (Kane) – vehicle simulator provided by OEM, [page 149 col 1 paragraph 2 lines 6-7]; and third party module added on to the simulator and tested, [page 150 col 1 paragraph 1 lines 1-6]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148